Citation Nr: 1624263	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1988 and from December 1988 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a central office hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.  

In March 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The competent and probative evidence of record does not show that the Veteran's headaches, to include migraine headaches, are related to service.

CONCLUSION OF LAW

The criteria for service connection for a headache disability, to include migraine headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  

The Veteran was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic file contains the Veteran's STRs, VA outpatient treatment records, and private treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  

The Appeals Management Center (AMC) substantially complied with the Board's March 2015 remand directives.  The AMC obtained an additional VA medical opinion in order to determine whether the Veteran's headaches are attributable to his military service.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met. 

Finally, as already alluded to, the Veteran also testified at a central office hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  

The Merits of the Service Connection Claim

The Veteran seeks service connection for migraine headaches.  In an undated statement, he explained that the onset of his headaches began in June or July of 1991, during his military service.  He stated that he suffered from these headaches on a regular basis from 1991 through 2010, and they affected his work by causing him to call in sick or leave work.  At the October 2014 Board hearing, the Veteran testified that he was treated for these headaches several times during his military service.  See the Board hearing transcript, p.13.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran was initially diagnosed with headaches in October 2009.  See the October 2009 private treatment records.  The Veteran has a current diagnosis of headaches, likely tension headaches, as reflected in the June 2011 VA examination report, thus satisfying the first element of the service connection claim.  

Service treatment records note the Veteran visiting sick call in June 1991 with complaints of a sore throat, persistent cough, stomach pains, and headaches lasting for approximately three to four days.  After physical examination testing, the Veteran was assessed with an upper respiratory infection (URI) and bronchitis.  In November 1993, the Veteran again visited sick call with complaints of a cough, sinus congestion, and headaches for four days.  He was diagnosed with influenza.  As the Veteran's service treatment records show complaints and treatment for headaches, the second element of a service connection claim - that of the in-service incident, is satisfied.  See Hickson, 12 Vet. App. at 253.  

Post service treatment records reflect continuing treatment and complaints of headaches.  As previously noted above, beginning in October 2009, private treatment records note complaints of headaches.  In December 2009, the Veteran underwent a private magnetic resonance imaging (MRI) of the head after complaints of severe persistent headaches, not responsive to standard therapy.  It was noted that the headaches were right periorbital.  Results failed to show any evidence of a significant intracranial abnormality.  In February 2010, the Veteran visited his local VA outpatient care facility for a primary care provider follow-up visit.  Migraines were listed as an active problem for the Veteran.  The Veteran described his headaches as being major headaches with double vision and nausea.  He stated that they last a day or two with no relief while taking over the counter medication and occur approximately one to two times per week.  In April 2010, the Veteran visited his private physician with complaints of headaches.  He reported it being a chronic problem with an onset of approximately eighteen years ago.  The Veteran explained that he has headaches occurring intermittently and gradually worsening since onset.  He described the headaches as having sharp pain in the left unilateral region and occurring when exposed to bright light or heat.  He described the pain as severe and stated that he gets six to eight headaches a month.  In July 2011, the Veteran returned to his local VA outpatient treatment facility with continuing headache complaints.  After physical examination testing, the physician diagnosed the Veteran with headaches with a "sounds like migraine [headaches]."

As stated previously, the first evidence of headaches after service is not shown in the record until October 2009, which is approximately 16 years after service.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The essential question for consideration is whether his current headache disability is related to his military service.  In June 2011, the Veteran was afforded a VA gulf war examination.  The Veteran reported the onset of his headaches was in 1991.  He explained that since leaving the military, he has had evening frontal headaches, lasting approximately one to two hours.  He associated the headaches with some nausea and blurred vision, but no vomiting.  He stated that the headaches were often alleviated with Tylenol and Tramadol and heat and bright lights trigger the onset of the headaches.  After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with headaches, likely tension headaches.  The examiner concluded that the Veteran's headaches are less likely as not caused by or a result of the Veteran's service, to include as a result of environmental hazards exposure because his elevated blood pressure may explain his headaches, and his service treatment records failed to show any treatment or complaints for headaches. 

As the June 2011 VA examiner failed to address the two visits to sick call for headaches contained within the Veteran's service treatment records, the June 2011 opinion was deemed inadequate.  See the March 2015 Board remand.  As such, a VA addendum opinion was solicited in July 2015.  After review of the Veteran's claims file, the examiner concluded that the Veteran's current subjective migraine headaches are less likely as not the same as or related to the acute headaches incurred during his military service.  The VA examiner noted that an extensive review of the Veteran's service treatment records was conducted, which revealed a total of two separate occasions in which the Veteran complained of having headaches.  The examiner noted that in both instances, the headaches occurred in conjunction with an infectious process.  The examiner explained that these instances resolved with the infectious processes and are classified as secondary headaches.  The examiner stated that a secondary headache is a symptom of a disease that activates the pain-sensitive nerves of the head and resolve with the underlying disease process.  She concluded that the two reported in-service incidents of secondary headaches are not the same as or related to migraine headaches.  Thus, the Veteran's current headaches, to include migraine headaches, are not attributable to his in-service treatment and complaints of headaches.  

The July 2015 examiner's opinion is highly probative evidence that weighs against the Veteran's claim.  The opinion was rendered by a VA examiner, who reviewed the claims file, including the Veteran's service treatment records and considered the Veteran's medical and employment history.  In addition, the opinion is supported by a thorough explanation based on stated medical principles and the facts of the case.  The report provides a clear rationale for finding against a relationship between the Veteran's current headaches and his military service. 

The Veteran is competent to describe symptoms of headaches as was the authors of the October 2009 and November 2009 buddy statements (K.S. and the Veteran's wife) as to their observations.  There is no question that the Veteran incurred headaches during his military service.  However, matters of diagnoses and etiology of disabilities such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter.  

The preponderance of the evidence is against the Veteran's claim for service connection for headaches, to include migraine headaches, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the claim will be denied.  


ORDER

Service connection for a headache disability, to include migraine headaches, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


